This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STACIE MARIE GRAY f/k/a,
 3 STACIE MARIE SANDOVAL, n/k/a
 4 STACIE MARIE IVEY,

 5          Plaintiff-Appellant,

 6 v.                                                            NO. 33,348 consolidated
 7                                                               with NO. 33,670

 8 MARTIN CHRISTOPHER SANDOVAL,

 9          Defendant-Appellee.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Elizabeth E. Whitefield, District Judge

12 Stacie Marie Gray
13 Fort Collins, CO

14 Pro Se Appellant

15 Leslie Becker
16 Albuquerque, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 ZAMORA, Judge.
 1   {1}   Appellant Stacie Marie Ivey [RP 300] (Mother) appeals pro se from the district

 2 court’s October 4, 2013, minute order [RP 370] and the February 17, 2014, final

 3 minute order [Ct.App.File, blue tab] that address matters relating to child support,

 4 travel expenses, and attorney fees. Our second calendar notice proposed to affirm. {2}

 5         Mother did not file a second memorandum in opposition to the second notice.

 6 Instead, Mother initiated a second appeal and filed a docketing statement in this Court

 7 in Ct.App.No. 33,670 (Case #2), where she appeals from the same district court orders

 8 at issue in this case. Because Mother is appealing from the same orders in both this

 9 case and in Case #2, we HEREBY CONSOLIDATE the appeals under this case,

10 Ct.App.No. 33,348.

11   {3}   As for the merits of Mother’s arguments, for the same reasons extensively

12 discussed in our second calendar notice, we affirm. Mother did not file a

13 memorandum in opposition to our second notice and we are not persuaded by her

14 arguments. We therefore affirm.

15   {4}   IT IS SO ORDERED.



16                                                _______________________________
17                                                M. MONICA ZAMORA, Judge

18 WE CONCUR:



                                              2
1 ___________________________________
2 RODERICK T. KENNEDY, Chief Judge


3 ___________________________________
4 TIMOTHY L. GARCIA, Judge




                                  3